IN THE
                        TENTH COURT OF APPEALS

                               No. 10-18-00378-CV

THERESA ALBRIGHT,
                                                          Appellant
v.

NORTH TEXAS ELECTRODIAGNOSTICS
AND REHABILITATION P.A. D/B/A
DEFINITIVE REHAB AND PAIN MANAGEMENT
AND DR. JUSTIN SHIELDS, PT, DPT,
                                  Appellees


                          From the 40th District Court
                              Ellis County, Texas
                             Trial Court No. 94720


                         MEMORANDUM OPINION


      Theresa Albright appeals from the trial court’s order granting Dr. Justin Shields’

motion for summary judgment, ordering Albright to take nothing against Shields, and

dismissing Albright’s claims against Shields. The order did not dispose of Albright’s

claims against North Texas Electrodiagnostics and Rehabilitation P.A. d/b/a Definitive

Rehab and Pain Management.

      On December 17, 2018, the Clerk of this Court notified Albright by letter that,

pursuant to Rules 42.3 and 44.3 of the Texas Rules of Appellate Procedure, the appeal
was subject to dismissal because it appeared the “Order Granting Defendant Dr. Justin

Shields, PT, DPT’s Traditional Motion for Summary Judgment” was not final and

appealable in that it did not dispose of all claims and parties before the trial court. See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 192-93 (Tex. 2001). In the same letter, the Clerk

warned Albright that the Court may dismiss the appeal unless, within 10 days from the

date of this letter, a response was filed showing grounds for continuing the appeal.

        Albright responded and acknowledges that the trial court’s order is not final and

appealable. However, Albright requests that the Court retain the appeal on its docket

because the parties have filed an agreed motion to sever the summary judgment in favor

of Shields and are awaiting the trial court’s order of severance. As of the date of this

opinion, no severance order has been received by the Court.

        Accordingly, because the trial court’s “Order Granting Defendant Dr. Justin

Shields, PT, DPT’s Traditional Motion for Summary Judgment” does not dispose of all

claims and all parties before the trial court, it is not final; and this appeal is dismissed for

want of jurisdiction.


                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 2, 2019
[CV06]



Albright v. North Texas Electrodiagnostics and Rehabilitation P.A. and Shields           Page 2